Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
 Claim 19 is objected to because of the following informalities:  The claim has not been typed on a new line, resulting in a claim that appears to run together with claim 18.  Appropriate correction is required.
 
Priority
For clarity, it is again noted that provisional application 62/652341 does not provide support for the filtering contracts, newly recited filter token, updating of contracts or analytic service as claimed by instant application. Consequently, priority is only afforded to 5/11/2018, the effective filing date of the filter/analytics as disclosed by application 15/976910.  It is further noted that none of the priority documents have been found to provide support for the newly recited filter tokens, as discussed further below.

Terminal Disclosure
 It is noted that Applicant’s Remarks reference a Terminal Disclaimer (page 3 of Remarks); however, no Terminal Disclaimer has been officially recorded in the application. 

Claim Status
 Claims 1-4, 6-8, 10-19 are pending.

Response to Applicant Remarks
  With regard to the Double Patenting Rejection, Applicant remarks, “...Applicant submits herewith a Terminal Disclaimer properly identifying common ownership of the present application and the application identified by Examiner. Accordingly, Applicant respectfully suggests Examiner's double patenting rejection is overcome...”  Examiner respectfully disagrees, as no Terminal Disclaimer has been recorded for this Application.
 With regard to the rejection under 35 USC 101, Applicant remarks, “...Applicant respectfully suggests the inclusion of this type of filter smart contracts, namely, independently generated, added, and executable smart contracts represents an improvement specifically to systems that perform review of value transfer requests. Each of such filtering smart contracts is, according to the common understanding of the term “smart contract,” independently automatically executable of other filter smart contracts and do not require the same type of maintenance traditional computer filters require, namely, having to update a database of filtering criteria. Instead, as new filtering criteria are generated, new filtering smart contracts can be created...” (Page 4 of Remarks).
Examiner respectfully disagrees, and notes that ‘automatically executable’ encompasses the automation of the abstract idea; automating an abstract idea does not render the abstract idea patent-eligible.
Applicant further remarks, “...filter smart contracts and do not require the same type of maintenance traditional computer filters require, namely, having to update a database of filtering criteria. Instead, as new filtering criteria are generated, new filtering smart contracts can be created.” (Page 4 of Remarks).
Examiner again respectfully disagrees and notes that Applicant has not established any technological improvement associated with the updating of data within the context of a smart contract as opposed to the updating of data within a database.
  Applicant further remarks, “...Moreover, as the smart contracts and filter smart contracts are all necessarily tied to transfers of value “in a form of at least one of a cryptocurrency and a token,” Applicant respectfully suggests that these improvements in servers are tied not to value transfers generally, but specifically to those involving cryptocurrency or tokens, tokens being understood in the context of the application as a financial security consisting of digital data stored in a blockchain. See, e.g., par. [0010] (disclosure of ERC20 tokens such as OMG, SNT, and BAT tokens). Moreover, the particular solution provided limits the method to filters that utilize smart contracts specifically, something that is not necessary or implicit in filtering blockchain value transfer transactions. Accordingly, Applicant respectfully suggests the invention of claim 1 is directed to patentable subject matter under step 2A, Prong 2 of the Alice test as providing a specific blockchain-based solution that is an improvement over prior systems for filtering blockchain value transfers specifically, as opposed to value transfers generally...” (Page 4 of Remarks).
 Examiner again respectfully disagrees.  Applicant alleges transfers of value “in a form of at least one of a cryptocurrency and a token” comprise an improvement in servers. However, there is no disclosure, in Applicant’s specification or claims, of an improvement to a server based upon use of a transfer of value in a form of cryptocurrency or a token.  Moreover, the use of tokens and cryptocurrency in transfers of value by servers predates effective filing date of instant application; see, for example, Wright, US Publication 2019/0303887, [72], [74], [90], [97], Figures 2, 3; servers disclosed in [291], [292], Figure 1. See also Grassadonia, US Publication 2019/0034888, [54], [103].  
Applicant further remarks, “...Furthermore, claim 7 has been further amended to include the limitation of receiving a filter coin and executing the first filter smart contract function comprised by the first filter smart contract responsive to receiving the filter coin. This serves to further integrate the claimed invention into a server that is filtering blockchain value transfers by providing a solution that is limited to the use of smart contracts in how the filtering is performed, representing an improvement to the filter in the ability of the filter to be continuously updated with new filter smart contracts. Accordingly, Applicant respectfully suggests the invention of claim 7 is directed to patentable subject matter under step 2A, Prong 2 of the Alice test as providing a specific blockchain-based solution that is an improvement over prior systems for filtering blockchain value transfers specifically, as opposed to value transfers generally.” (Page 5 of Remarks).
Examiner first notes that there are no disclosures of ‘filter tokens’ or ‘filter coins’ in Applicant’s specification, as discussed further below in rejections under 35 USC 112(a).  Furthermore, the newly-recited ‘filter tokens’, as recited, can be interpreted as data representative of a value transfer request.  Data representative of a value transfer request do not integrate the claimed invention into a server as Applicant remarks.  However, Applicant is of the opinion the ‘filter tokens’ comprise an improvement.  Examiner notes that in light of Applicant remarks, the rejection under 35 USC 101 is withdrawn from the claims reciting the filter tokens.  However, it is further noted that such claims are now rejected under 35 USC 112(a) as discussed below.
With regard to the rejections under 35 USC 112(b), claim amendments have overcome rejections.  New rejections as necessitated by claim amendments are presented below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With regard to claims 1-4, 6, 13-15, claim 1 (in conjunction with claim 4) is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patented Application 17/647776 (Reference for patented application, patent number not yet assigned). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘790 claims comprise a genus/species relationship with the ‘776 claim.  The instant ‘790 claim 1, reciting receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request; executing a first smart contract function comprised by a first smart contract stored on the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request; executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to the transfer request, the  filter smart contract function configured to: check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request; and implement a  response responsive to   the identified transfer request, the first response being at least one of implementing a security response and updating a smart contract for another value transfer transaction; recording a result of execution of the first filter smart contract function to at least one of a ...database, and an analytics service; receiving a second filter smart contract comprising a second filter smart contract function; and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer requests, comprises a genus of the species claim 1 of ‘776 which additionally recites transmitting the transfer request to a transaction pattern learning system; receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system.  The ‘790 claim 1 therefore recites a genus of the species claim 1 of ‘776. 
The instant ‘790 application further recites recording a result of execution of the first filter smart contract function to at least one of a relational database, a non-relational database, and an analytics service, whereas the ‘776 patented application recites recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service.  Claim 4 of the instant ‘790 application as well as [92] of ‘790 specification, particularly, “…A separate relational (SQL) or non-relational (NoSQL) database 816…,” disclose the terms relational and non-relational databases as genus terms comprising SQL and NoSQL databases.  Moreover, the ‘database’ of ‘776 comprises a genus of the relational/non-relational database species of ‘790 claim 1.  Consequently the database language of claim 1 of ‘776 is interpreted as comprising a genus of the relational/non-relational database language of claim 1 of ‘790.  The SQL and NoSQL databases of instant claim 4 are interpreted as species of the relational/nonrelational databases of instant claim 1. 

 With regard to claims 7-8, 10, 12, 16, 18, claim 7 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of patented Application 17/647776 (Reference for patented application, patent number not yet assigned).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘790 claims comprise a genus/species relationship with the ‘776 claim.  The instant ‘790 claim 7, reciting receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request; executing a first smart contract function comprised by a first smart contract stored on the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request; receiving a filter token; executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to  the filter token, the first filter smart contract function configured to: check the transfer request for activity inconsistent with a first filtering criterion, defining an identified transfer request; and implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract defining another value transfer recording a result of execution of the second smart contract function to at least one of a ...database, and an analytics service; receiving a second filter smart contract comprising a second filter smart contract function; and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer, comprises a genus of the species claim 9 of ‘776 which additionally recites transmitting the transfer request to a transaction pattern learning system; receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system.  The ‘790 claim 1 therefore recites a genus of the species claim 1 of ‘776. 
The instant ‘790 application further recites recording a result of execution of the second smart contract function, (see rejection under 35 USC 112b, below, discussing this limitations as being interpreted as a typographical error, and further interpreted as ‘the first filter smart contract function’, since the ‘second smart contract function’ was amended to recite, ‘a first filter smart contract function’ in fourth limitation of claim 7), to at least one of a SQL database, a No-SQL database, and an analytics service, whereas the ‘776 patented application recites recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service.  Claim 4 of the instant ‘790 application as well as [92] of ‘790 specification, particularly, “…A separate relational (SQL) or non-relational (NoSQL) database 816…,” disclose the terms relational and non-relational databases as genus terms comprising SQL and NoSQL databases.  Moreover, the ‘database’ of ‘776 comprises a genus of the SQL and NoSQL database species of ‘790 claim 7.  Consequently the database language of claim 9 of ‘776 is interpreted as comprising a genus of the SQL and NoSQL database language of claim 7 of ‘790.  

With regard to claims 11, 17 and 19, claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Application No. 17/647776 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of instant claim recites receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request; executing a first smart contract function comprised by a first smart contract stored the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request; executing a first filter smart contract function comprised by a  filter smart contract stored on the server responsive to the transfer request, the first filter smart contract function configured to: check the transfer request for inconsistency with a first filtering criterion...defining an identified transfer request; and implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract for another value transfer recording a result of execution of the second smart contract function to at least one of a...database, and an analytics service; receiving a second filter smart contract comprising a second filter smart contract function; and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer requests comprises a genus of the species claim 1 of ‘776 which additionally recites transmitting the transfer request to a transaction pattern learning system; receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system.  The ‘790 claim 11 therefore recites a genus of the species claim 1 of ‘776. 
 Claim 11 of the instant, ‘790 application additionally recites, recording a result of execution of the second smart contract function to at least one of a SQL database, a No-SQL database, and an analytics service, whereas Claim 1 of the ‘776 application recites,  recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service.  However, SQL and No-SQL databases comprise species of the database genus; consequently, the ‘790 application limitation comprises a species of the ‘776 application.
 Claim 11 of the instant, ‘790 application additionally recites, wherein the first filter smart contract is  independent from the first smart contract. Claim 7 of the ‘776 application depends from claim 1 and recites wherein the first filter smart contract function is  independent from the first smart contract. 
Claim 11 of the instant, ‘790 application additionally recites, a first filtering criterion being at least one of verifying a sending user address, verifying a receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request.  This limitation is not specifically disclosed by the ‘776 claims.  However, Madden, (US Publication 2015/0356523) discloses a criterion being at least one of verifying a sending user address, verifying a receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request ([58], “...FIG. 5 illustrates compliant transactions to fixed addresses process 500... check for limits around velocities or aggregate amounts of principal in a period of time. In 507 participant X sends a transaction directly to verified participant Y's address A, including verified participant Y's identity signature in the transaction in order to allow future transactions to obey any rules limiting the count or amount of aggregate transactions in a predefined period of time, as required by regulation. The transaction is committed back to decentralized cryptocurrency ledger 504.”;  Figure 5).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the blockchain value transfer method as disclosed by ‘776 claims with the modification of filter criteria such as value limits or time limits as disclosed by Madden, because such a modification would enable compliance with federal regulations, mitigate risk and improve security (see Madden [1]-[4]).


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 11, 13 and 19 are rejected under 35 U.S.C. 101.
With regard to claims 1-4, 6 and 13, claim 1 recites A blockchain value transfer method …comprising: receiving a request to transfer value in a form of at least one of a cryptocurrency and a token…defining a transfer request; executing a first...contract...responsive to the transfer request, the first...contract being configured to perform data analytics on the transfer request; executing a first filter...contract...responsive to the transfer request, the filter contract...to check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request; and implement a  response responsive to   the identified transfer request, the first response being at least one of implementing a security response and updating a ... contract for another value transfer transaction; recording a result of execution of the first filter...contract; receiving a second filter ...contract comprising a second filter...contract function; and storing the second filter ...contract... for execution responsive to receiving subsequent transfer requests.
The limitations of receiving a request to transfer value, executing a first contract to perform data analytics on the transfer request, executing a first filter contract to implement a security response responsive to compliance with a security criterion, and recording a result, comprise an abstract idea of risk mitigation, which is a fundamental economic practice, combined with an abstract idea of commercial or legal interactions.  Both these abstract ideas fall within the grouping of methods of organizing human activity.  The limitations comprise a process that, under broadest reasonable interpretation, pertain to risk mitigation and commercial or legal interactions.  That is, other than reciting, by a server, at the server, executing a first/filter smart contract, stored on the server, relational database, non-relational database, analytics service, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to risk mitigation and  commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a server, executing a smart contract, a relational database, a non-relational database and analytics service amount to no more than generic computer elements to implement the abstract idea.  Implementing a judicial exception using generic computer elements cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-4, 6 and 13 recite the first filtering criterion is at least one of verifying a sending user address, verifying a receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request; the security response is at least one of preventing performance of the transfer request, reversing a transfer processed responsive to the transfer request, and sending a message to at least one of the sending user address and the receiving user address regarding the transfer request not meeting a security criterion; the first filter…contract function is …independent from the first…contract; executing the second filter... contract... responsive to receiving a subsequent transfer request, the second filter ...contract ...being configured to check the subsequent transfer request for activity inconsistent with a second filtering criterion, defining the identified suspicious transfer request; and implement a second response responsive to identifying the identified suspicious transfer request.
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more than mere instructions to apply the abstract idea using generic elements, and does not integrate the abstract idea into a practical application.  The additional elements of the server, the relational database is a SQL database and the non-relational database is a No-SQL database, and executing the second filter smart contract function, are recited at a high level of generality and do not add significantly more to the abstract idea.  It is further noted that the recitation of contract function elements, first smart contract function and the second smart contract function, a single smart contract; first smart contract …and…second smart contract…that is independent from the first smart contract, describe the data of the contracts and do not specifically recite significantly more than the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subsets of managing human activity pertaining to a concept involving risk mitigation and commercial or legal interaction; specifically, receiving a request to transfer value, executing a first function, to perform data analytics on the transfer request, executing a second function to implement a security response responsive to compliance with a security criterion, and recording a result.   The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-4, 6 and 13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  
  
With regard to claims 11 and 19, claim 11 recites A blockchain value transfer method, the method comprising: receiving a request to transfer value in a form of at least one of a cryptocurrency and a token, defining a transfer request;  executing a first...contract ...comprised by a first smart contract ...responsive to the transfer request, the first... contract function to perform data analytics on the transfer request; executing a first filter ...contract function comprised by a  filter ...contract ...responsive to the transfer request, the first filter...contract function configured to: check the transfer request for inconsistency with a first filtering criterion being at least one of verifying a sending user address, verifying a receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request, defining an identified transfer request; and implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second...contract for another value transfer recording a result of execution of the second ...contract function to at least one of a ...database, and an analytics service; receiving a second filter ... contract comprising a second filter ...contract function; and storing the second filter ...contract ...for execution responsive to receiving subsequent transfer requests; wherein the first filter...contract is  independent from the first ...contract.
The limitations of receiving a request to transfer value, executing a first function to perform data analytics on the transfer request, executing a second function to implement a security response responsive to compliance with a security criterion being at least one of verifying the sending user address, verifying the receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request, recording a result, updating a second contract for another value transfer, recording  a result and receiving and storing a second filter contract, where contracts are independent, comprise an abstract idea of risk mitigation, which is a fundamental economic practice, combined with an abstract idea of commercial or legal interactions.  Both these abstract ideas fall within the grouping of methods of organizing human activity.  The limitations comprise a process that, under broadest reasonable interpretation, pertain to risk mitigation and commercial or legal interactions.  That is, other than reciting, by a server, at the server, smart contract, stored on the server, SQL database, No-SQL database, executing a first filter smart contract function, updating a second smart contract,  nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to risk mitigation and  commercial or legal interactions.  It is further noted that the limitations reciting the first and second contract functions being comprised by smart contracts, respectively, and the contracts being independent, serve only to describe the data comprising the contracts and therefore recite generic elements.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a server, executing smart contract functions and smart contracts and filter smart contracts, SQL database, a No-SQL database.  These elements are recited at a high level of generality (i.e., as a generic server, smart contract and SQL/NoSQL databases performing generic computer system functions of receiving data, executing functions, performing data analytics, implementing a security response responsive to compliance with a security criterion being at least one of verifying the sending user address, verifying the receiving user address, a time limit on the transfer request, and a value transfer limit on the transfer request, and recording data) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a server, executing smart contracts and filter smart contracts, SQL/NoSQL databases amount to no more than generic computer elements to implement the abstract idea.  Implementing a judicial exception using generic computer elements cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claim 19 recites executing the second filter ... contract function responsive to receiving a subsequent transfer request, the second filter ...contract function being configured to: check the subsequent transfer request for activity inconsistent with a second filtering criterion, defining the identified suspicious transfer request; and implement a second response responsive to identifying the identified suspicious transfer request. These limitations serve only to further describe the implemented abstract idea.  The additional element of executing the first second filter smart contract function is recited at a high level of generality and does not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subsets of managing human activity pertaining to a concept involving risk mitigation and commercial or legal interaction; specifically, receiving a request to transfer value, executing a first function, to perform data analytics on the transfer request, executing a second function to implement a security response responsive to compliance with a security criterion being at least one of a list, and recording a result.   The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 11 and 19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 7, 8, 10, 12, 14-18, claims 7, 14, 15, 17 and 18 have been amended to recite ‘filter tokens’.  However, the term does not appear in the specification nor does it appear in the priority documents, and it is unclear what part of the written description is being relied upon to support the term ‘filter tokens’ in the claims.  “Filter tokens” had previously been interpreted as transfer/transactions data (see related application 17/647776); however, Applicant’s remarks regarding the significance of this term indicate an interpretation of filter tokens as transaction data does not correspond to Applicant’s intended meaning.  The specification, however, does not support a different meaning, as Applicant has argued.  The claims are therefore rejected as comprising new matter and for failing to comply with the written description requirement.  Dependent claims 8, 10, 12, 14, 16 and 18 inherit the same deficiency and are similarly rejected. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 12, 14-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7, the amended claim recites executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to  the filter token, the first filter smart contract function configured to...recording a result of execution of the second smart contract function to at least one of a SQL database, a No-SQL database, and an analytics service.  There is insufficient antecedent basis for ‘the second smart contract function’ in the claims.  Dependent claims 8, 10, 12, 16 and 18 inherit the same deficiency and are rejected for the same reason.
For purposes of examination, and since the claims have amended the previously-recited ‘second smart contract function’ to now recite ‘a first filter smart contract function’, the limitation is interpreted as,  recording a result of execution of the first filter smart contract function to at least one of a SQL database, a No-SQL database, and an analytics service.

With regard to claims 7, 8, 10, 12, 14-18, claims 7, 14, 15, 17 and 18 have been amended to recite ‘filter tokens’. However, the term does not appear in Applicant’s specification.  The term has previously (see Application 17/647776) been interpreted as data associated with value transfers.  However, Applicant’s remarks seem to indicate a different, but unclear interpretation.  The claims are therefore rejected as being unclear.  Dependent claims 8, 10, 12, 16 and 18 inherit the same deficiency and are rejected for the same reason.
With regard to claims 11, 17 and 19, the amended claim 11 recites implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract for another value transfer recording a result of execution of the second smart contract function.  There is insufficient antecedent basis for ‘the second smart contract function’ in the claims.  Dependent claims 17, 19 inherit the same deficiency and are rejected for the same reason.
For purposes of examination, the limitation is interpreted as, recording a result of execution of the first filter smart contract function to at least one of a SQL database, a No-SQL database, and an analytics service.


  Notes regarding prior art
It is first noted that the reference application, co-pending Application No. 17/647776, anticipates the limitations of independent claims 1, 7 and 11 of the instant application, 17/647790, as noted under Double Patenting section, above.  However, the co-pending ‘776 application does not comprise prior art on the basis of its effective filing date, which is 1/12/2022, the same as that of the instant application.
It is further noted that search did not find art disclosing all limitations of independent claims 1, 7 and 11.
 Closest prior art  Tal (US 2018/0220278) discloses receiving a transaction in the sense of a sensor data packet ([50], “…TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.”; [51], “…In some embodiments, blockchain transaction 312 (from TMU 300 to server 326) includes a transaction of a virtual coin (e.g., Bitcoin) from wallet 308 to one of wallets 330 and the blockchain transaction 312…”; [53], “In some embodiments, both the block chain transaction 312 and the encrypted telemetry 310 are sent…to server 326…”); 
executing a smart contract to perform data analytics, where the analytics are interpreted as being applied to the validity of the data, ([72], “In some embodiments the blockchain transaction generated and signed at step 508 may activate a smart contract…The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria…It will be understood that although a smart contract process is typically executed by a miner node (e.g., one of miner nodes 320), a smart contract process as described herein may be executed by any suitable server or node, e.g., if server 326 is connected to a blockchain network then server 326 may execute a smart contract process…”, where, under broadest reasonable interpretation, “checking the validity of the data” is interpreted as performing data analytics; [85]); 
executing a second smart contract responsive to compliance with a security criterion ([72], “…The smart contract … may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods). If the detected temperature (as reported in the blockchain transaction) is out of bounds (as defined in the smart contract), the smart contract process may generate a penalty transaction to the shipper…”, where the determination of detected temperature value as compared to a threshold value is interpreted as being indicative of compliance with (or lack of compliance with) security criterion); 
and recording a result ([78], “…flow or process 503 may include generating status information based on the telemetry packet received as shown by block 516. For example, based on the received telemetry packet and based on other aspects, server 326 generates status information… Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report…”; [79], “…As shown by block 520, the status information may be stored in a database. For example, server 326 generates and/or collects the status information and stores it in database 328…’).  
However, Tal discloses the “transaction” comprising sensor telemetry data, not value transfer request to transfer cryptocurrency or a token.  

 Tal does not specifically disclose the data analytics comprising determining implementing a security response responsive to compliance of a transfer request with security criterion, or that the recording of a result is made at least one of a relational database, non-relational database, and an analytics service.   
Cuomo (US Publication 2018/0268152), discloses performing data analytics [23], “…blockchain configuration may contain the following data elements, smart contracts, transaction types, an asset data model, parties with strong identities and a security/permission model, time stamped data regarding records and processes. The analytics can be defined based on a specification, such as a time series/trending analysis for data with a timestamp (e.g., transactions, asset updates, etc.). One example may seek to identify an asset/transaction pattern, anomalies, patterns regarding how assets are used/updated through transactions, including intervals, frequencies, parties, etc. Also, other analytic considerations include anomalies as compared to established patterns…”); recording result at analytics service ([34], “…The data store 220 may be assigned 218 to perform data analytics once the process requirements are known 214 and a primary purpose or main objective of the analytics are determined 216…”Figure 2, #220, analytic configuration, comprises data store and performs analytics, and is therefore interpreted as comprising an analytics service; [35], “…storing results of the applied analytic processes in a database, file or dashboard 324.”; Figure 3); and the inconsistency comprising pattern deviation ([23], “…One example may seek to identify an asset/transaction pattern, anomalies, patterns regarding how assets are used/updated through transactions, including intervals, frequencies, parties, etc. Also, other analytic considerations include anomalies as compared to established patterns…”).
However, Cuomo does not disclose the analytic service being integrated into a configuration which captures transfer requests prior to being broadcast to the blockchain; Cuomo discloses a service that accesses transaction data from the blockchain to perform analytics on historical data.  Consequently, Cuomo does not specifically disclose receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request, nor does Cuomo disclose the two-contract approach, nor does Cuomo disclose a security response responsive to compliance with security criterion, since Cuomo discloses analyzing historical data.
Prior art Durvasula (US Publication 2018/0075453) discloses “rolling back charges” ([38], “…Blockchain 110 may be configured to apply changes in response to an acceptable likelihood of fraud and roll the changes back in response to an unacceptable likelihood of fraud.”; where rolling the changes back is interpreted as rolling back the changes to the blockchain that would occur if the transaction were allowed to proceed) but does not specifically disclose the other aspects of claims 1, 7, 11.
  Prior art Maino (US Publication 2019/0013932) discloses a service capable of analyzing blockchain data, but associated code runs directly on the blockchain, not the service, and the analytics are run on data from the blockchain and therefore historical data( [49], [50], [22]). 
Prior art Kikinis (US Publication 2020/0099512) discloses a security gateway (SGW) and discloses smart contracts being executed through blockchain firewalls and security gateway system ([157], “…the use of the SGW system to produce a secure, firewalled blockchain are not specific only to the ETHEREUM® blockchain implementation, and this system may be used with other forms of blockchain networks, including those used for purposes other than currency transfers. Smart contracts are capable of being executed through the blockchain firewall and security gateway system if the ruleset for permitted transactions and network connections through the SGW includes smart contract executions, and further, a ruleset and SGW could be configured to allow only specific kinds of smart contracts, or only smart contracts for specific users, to be executed….”) and further discloses a rules engine that is learning and creating new rules based on inspection of previous transactions ([161], “…In said systems, the SGW may have at least two sets of communication ports, a rules engine, an admin module, a reporting system, and a local database. The SGW rules engine is responsible for checking the credentials of the requestor; inspecting access requests (which may include a TPSC); inspecting the TPSC to ensure compliance with a rule set; and either rejecting or passing on these requests to the blockchain. In cases where a TPSC transfer is accepted, said transfer may only be completed after the TPSC is wrapped in a safety wrapper so it is partially or fully disabled. In some cases, a SGW with at least two sets of communication ports, one connected to the secure blockchain, with several modules including at least one rules engine, admin module, reporting system, and local database, will have a rules engine that is learning and creating new rules based on inspection of previous transactions on the blockchain.”).  Kikinis original claim 1 also discloses filtering blockchain read and write requests and passing only those meeting rules from rules engine, and allowing execution of smart contracts on the blockchain.  However, the recited smart contract of Kikinis’ claim 1 is executed on the blockchain, and Kikinis does not specifically disclose a first smart contract function to perform data analytics, and a second to implement security response responsive to security criterion compliance.
Prior NPL art, “Filtering,” (downloaded from https://web3py.readthedocs.io/en/stable/filters.html and previously attached as a PDF file, dated 2016) discloses event filtering of pending transactions, new blocks, or event logs, but does not specifically disclose filtering according to compliance with security criterion as recited by claims.
No other prior art was identified to correct the deficiencies of those cited; for completeness of record, additional pertinent art is noted below.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Padmanabhan (US Publication 2019/0236598)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685